PER CURIAM.
Motion to dismiss appeal granted, unless the appellant, within 60 days from the date of service of a copy of the order entered hereon, together with notice of entry thereof, file and serve the printed papers on appeal as required by rule 41, and perfect the appeal herein by serving notices thereof on Amelia Larson, Christina Johnson, and Karl Lind, respondents and next of kin, as provided upon the settlement of the order herein, leave to so perfect which said appeal being hereby granted. The form of the order and the manner and time of making such sendee, to be settled by and before Mr. Justice McLENNAN on two days’ notice.